DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 5 objected to because of the following informalities:  
Claim 1 recites “the at least one air outlet opening is allocated to at least one chamber or at least one chamber area of the illumination device”. The limitation is so broad as to be practically nonlimiting. I.e., the term “allocated” has been interpreted as “intended” or “affecting”. I.e., the use of the term allocated does not require that the outlets are actually located in different areas, just that they affect different areas. 
Additionally, the term “chamber area” can refer to any space in the chamber. As the term is so broad, the Examiner finds that multiple air outlet openings inherently read on the limitation. I.e., air outlet openings are three dimensional objects that cannot overlap in space, therefore they exist in different areas of the chamber.
Claim 1 recites “wherein the air channel is a free-form air channel”. The metes and bounds of this limitation are unclear. “Free form” generally means that is does not have a particular style or structure, or is irregular in some manner. However, in the term of air channels, the limitation is lacking context. 
Claim 1 recites “where the flow resistance of the free-form channel between the air inlet opening and each of the at least one air outlet opening is so low as to make it possible to deploy a blower in the form of an axial fan…” The limitation is unclear on the metes and bounds of the limitation. 
The limitation recites an optimized function, but with no particular structure to perform the function. I.e., it is unclear how the structure has a flow resistance “so low”. The claim must recite the structure to be properly interpreted. 
Additionally, the term “to make it possible to deploy a blower in the form of an axial fan” is unclear whether the invention covers the blower in the form of an axial fan or not. For expedited prosecution, the Examiner has interpreted that the claim is setting forth an axial fan, although the claim does not appear to do so. I.e. the claim covers an invention usable with an axial fan, not an axial fan itself.
Lastly, a blower in the form of an axial fan may be used with any air channel, even one with high flow resistance. Although it may not be effective, the claim does not set forth the required flow parameters for the axial fan. 
Claim 5 sets forth “where the respective air outlet opening is formed and arranged…” However the claim sets forth “a plurality of air outlet openings”. It is unclear what “the respective air outlet opening” is referring to.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahnle (De 102011089494A1, included on IDS).
Regarding claim 1, Fahnle teaches an air guide for cooling an illumination device of a vehicle, the air guide comprising: 
a single, rigid air channel with an air inlet opening (inlet 46) and at least one air outlet opening (58), where the air inlet opening is allocated to a blower (blower see description) and the at least one air outlet opening is allocated to at least one chamber or at least one chamber area of the illumination device, 
wherein the air channel is a free-form air channel (see fig. 7), where the flow resistance of the free-form channel between the air inlet opening and each of the at least one air outlet opening is so low as to make it possible to deploy a blower in the form of an axial fan.  
Fahnle does not clearly teach an axial fan. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an axial fan as there are a limited number of options, i.e. either ran axial or centrifugal fan. The fans are equivalent, and selection depends only on the desired orientation and space allotted. 
Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750. The fans operate in the same manner and achieve the same function.
Regarding claim 2, Fahnle teaches that the air channel is formed as a single part (see fig. 7).  
Regarding claim 3, Fahnle does not teach that the air channel is manufactured via blow molding.  
The limitation “manufactured via blow molding” has been considered but not given patentable weight because this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP. 2113
The Examiner also notes that blow molding is a well known method of manufacture in the art and would it would be obvious to a person having ordinary skill in the art to use blow molding to form the air channel as it is a cheap, reliable method of manufacturing large quantities of items. 
Regarding claim 5, Fahnle teaches that  the air channel features a plurality of air outlet openings (see fig. 3, 42, 48, 50) each allocated to individual chambers and/or chamber areas (each allocated to a different area as they are located in different areas) of the illumination device, where the respective air outlet opening is formed and arranged such that a component of the illumination device to be cooled by air flowing through SLC-8645439-1this air outlet opening can have the air directed at it in a manner for optimum heat transmission (see fig. 7, air outlet 58).  
Regarding claim 6, Fahnle teaches cooling an illumination device of a vehicle, the cooling device comprising: an air guide and a blower, wherein the air guide is designed in accordance with Claim 1 (see fig. 7, illumination device 64).  
Regarding claim 7, Fahnle does not specifically teach that the blower is an axial fan.  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an axial fan as there are a limited number of options, i.e. either ran axial or centrifugal fan. The fans are equivalent, and selection depends only on the desired orientation and space allotted. 
Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750. The fans operate in the same manner and achieve the same function.
Regarding claim 8, Fahnle teaches an illumination  device for a vehicle, the illumination device comprising: a cooling device, wherein the cooling device is designed in accordance with Claim 6 (see fig. 7).  
Regarding claim 9, Fahnle teaches that  a component [[(14)]] to be cooled by the cooling device [[(2)]] is a heat sink (heat sink 62) 
Regarding claim 10, Fahnle teaches that  the heat sink is connected with a light source of the illumination device so as to transfer heat (see fig. 7).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahnle in view of Blandin (FR 2946730A1, included on IDS).
Regarding claim 4, Fahnle does not teach that the air channel is formed in two parts, where the two parts of the air channel are connected to each other by a fastener so as to be leak tight (“The dimensionally stable hollow body 38 is a preferred embodiment realized as a one-piece and thus cohesively connected component. In an alternative and likewise preferred embodiment, the dimensionally stable hollow body 38 composed of several individual parts”; shown in figure 4).  
Fahnle does not specifically teach that the parts of the air channel are connected by a fastener so as to be leak tight. 
Blandin teaches a sealed air channel (its collection at the outlet of the apparatus generating the air flow and its sealed routing through the conduit (s) to their termination significantly avoids losses of air”).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have sealed the ducts as taught by Blandin in the structure of Fahnle to maximize the air flow and make the system more efficient. 
The Examiner takes official notices that using a fastener to attach the air channels is well known in the art. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a fastener as is known in the art, to securely attach the air channels of Fahnle and maintain the connection, as is known in the art. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875